Citation Nr: 18100140
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-34 771A
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	2
 
ORDER
New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened and, to that extent, the appeal is granted.
Entitlement to service connection for a low back disability is denied.  
FINDINGS OF FACT
1. The Veterans claim to reopen entitlement to service connection for low back pain was denied in a January 2005 rating decision.  The Veteran did not timely appeal the decision or submit new and material evidence within the appeal period and, as such, that rating decision is final with respect to this issue.
2. Evidence received since the January 2005 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a low back disorder.
3. The preponderance of the evidence weighs against a finding that a low back disorder, to include arthritis, was incurred in active service, manifested within one year of separation from active service, or is otherwise etiologically related to military service. 
CONCLUSIONS OF LAW
1. The January 2005 rating decision is final.  38 U.S.C. § 7105(c) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
2. New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 
3. The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from May 1974 to June 1996.  
In December 2016, the Veteran testified at a Board of Veterans Appeals (Board) hearing before the undersigned.  A transcript of the hearing is associated with the record.  The appeal was previously remanded in January 2013 and May 2017.
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability
The Veterans initial claim for service connection for a back disability was denied in an August 1996 rating decision.  A January 2005 rating decision declined to reopen the issue of entitlement to service connection for low back pain, finding no evidence of permanent residuals or a current low back disability.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2004).
The evidence received since the January 2005 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2017).  For example, a January 2011 Department of Veterans Affairs (VA) examination report diagnosed chronic mechanical low back pain and lumbar strain and a July 2017 VA examination report diagnosed degeneration of the lumbar spine.  This new evidence addresses the reason for the previous denial; that is, a current diagnosis, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.
2. Entitlement to service connection for a low back disability
The Veteran contends that his low back pain, diagnosed as lumbar strain and arthritis, is related to symptoms of low back pain in active service.
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
VA has established certain rules and presumptions for chronic diseases, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d. 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 
Service treatment records (STRs) note treatment for low back pain, muscle spasm, and lumbar strain.  An October 1983 STR reported complaints of a stiff neck and upper back after playing basketball with an impression of muscle strain and March 1995 STRs assessed mechanical low back pain with muscle spasms that was treated with ice massage and no physical training for seven days.  In a November 1995 STR, the Veteran reported low back pain for the past six months that he believed was due to pulling a muscle while running and an April 1996 STR noted low back pain since a jump from a plane that was assessed mechanical low back pain/lumbar strain.  His May 1996 retirement examination was negative for any spine abnormalities and the associated report of medical history noted recurrent back pain.
Initially, the Board finds the preponderance of the evidence is against a finding that the Veterans lumbosacral spine arthritis, diagnosed in a July 2017 VA examination, was incurred during active service or within one year of separation from service.  STRs do not note any treatment or diagnosis for low back arthritis and the medical evidence indicates early degenerative changes were first reported at a January 2011 VA examination and low back arthritis was first noted in a December 2016 X-ray report.  As such, the probative evidence of record establishes that the Veterans low back arthritis was not present in service or within one year of separation from active service.  Rather, the evidence demonstrates that early degenerative changes began, at earliest, around 2011 and the Veteran has not alleged that he was diagnosed or treated for arthritis in service or within one year after his June 1996 discharge from service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338. 
Further, the Board finds that the preponderance of the evidence is against a finding that the Veterans current low back disability had onset in service or is otherwise related to service.  In this regard, the Board finds a July 2017 opinion to be probative evidence against the claim that indicates the Veterans current low back disorder is related to post-service work-related injuries and/or aging.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physicians access to the claims folder and the thoroughness and detail of the opinion.).  The July 2017 examiner reviewed the Veterans STRs, post-service medical records, and statements regarding onset of low back pain in service that continued since and explained that the Veterans current low back disability was not related to active service because the severity of his degenerative changes were typical for a person of his age, there was little evidence of low back symptomatology from 2005 until 2016, and that his current symptomatology had post-service etiology.  The examiner noted that radiographs obtained in 2003 due to complaints of mechanical low back pain were normal and that the Veteran had interceding medical history that included a January 2007 injury to the right quadriceps that likely also resulted in a back injury.  Further, the examiner acknowledged that a medical opinion from the Veterans primary care physician, Dr. C.M., linked a current low back disorder to symptomatology in service, but found the opinion was not provided in the context of the Veterans complete medical history as it did not address the normal lumbar spine X-ray findings after separation from service or a post-service back injury around May 2003.  
The other medical evidence of record is generally consistent with a finding that a low back disability was unrelated to service; military treatment records indicate the Veteran was seen for worsening low back pain with X-ray findings of arthritis in December 2016 and VA treatment records noted ongoing treatment for chronic back pain with degenerative changes in May 2017.  Further, a January 2011 VA examination diagnosed chronic mechanical low back pain with lumbar strain based on noted intermittent low back pain since service and X-ray findings of age-appropriate early degenerative changes but found the disorder was unrelated to service due to a lack of evidence of ongoing treatment, a normal December 2003 radiograph report, and X-ray evidence of mild changes consistent with age.  The January 2011 examiner explained that a low back disability since service would have demonstrated radiograph changes after such a long time period and encounters for pain relief that were not evidenced in the record.
The Board recognizes that in an undated statement received in December 2016 the Veterans primary care manager, a nurse practitioner, opined that the Veterans history of low back pain while on active duty is at least as likely as not to have had its onset while in service.  The Board does not dispute that the Veteran had back pain during service or after; however, the pertinent question for purposes of this appeal is if a disability is related to service.  In that regard, two VA examiners have opined that there is no relationship between the current low back disabilities and service.  These opinions are given more probative weight than the nurse practitioners opinion as they address the etiology of the disability rather than the starting point of pain.  In addition, the VA opinions more thoroughly address the medical evidence in this case, such as the normal spinal X-ray in 2003 and normal examination of the spine at separation from service.  
The Board acknowledges the Veterans lay statements of intermittent back pain since service and notes that even though the Veteran may sincerely believe that a current low back disability is related to service, there is no indication that he has the training or experience required to render a competent opinion linking the disorder to service as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
In summary, the preponderance of the evidence is against a finding that a low back disorder was caused by service.  Thus, the claim for service connection is denied.  
 
REMANDED ISSUES
Entitlement to service connection for a right eye disability and for obstructive sleep apnea are remanded for additional medical opinions on the nature and etiology of the disabilities that account for all relevant evidence of record.
With regard to the claim for a right eye disorder, the Board finds the June 2017 VA medical opinion relied on the inaccurate factual premise that there was no medical evidence of treatment for dry eyes in service.  With regard to the claim for obstructive sleep apnea, the Board finds an additional medical opinion warranted as the prior July 2017 medical opinion did not discuss the Veteran, his wife, and D.M.s lay statements regarding in-service symptoms of daytime sleepiness, snoring, and cessation of breathing during sleep when finding no evidence that sleep apnea began in active service.  Although the July 2017 examiner noted review of D.M.s lay statement, the examiner did not discuss the significance, or lack thereof, of D.M.s report that the Veteran fell asleep during the day and had to be woken up due to snoring, choking, and gasping for air and that he believed the in-service symptoms were due to sleep apnea based on his experience in the Army Medical Corps.  
 
The matters are REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to his obstructive sleep apnea and right eye disabilities.  All identified VA records should be added to the claims file, to specifically include records dated since May 2017.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  
2. After completing any records development, send the claims file to an examiner to provide a medical opinion regarding the nature and etiology of the Veterans right eye disorder.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  
For each current right eye disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise related to service.
In making these determinations the examiner must specifically consider and address the STRs noting right eye treatment, post-service treatment for dry eye syndrome, and the Veterans statements regarding the onset of his symptoms during active service.
The rationale for all opinions expressed must also be provided.  
3. After completing any records development, send the claims file to an examiner to provide a medical opinion regarding the etiology of obstructive sleep apnea.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  
After reviewing the evidence of record, the examiner should provide opinions as to whether it is at least as likely as not (a 50 percent probability or greater) that obstructive sleep apnea had its onset in service or is otherwise etiologically related to active service.
In making this determination the examiner must specifically consider and address the lay statements of the Veteran and his wife regarding the onset of symptomatology in service and the February 2009 statement by D.M., with his noted experience as an Army Medical Corpsman, regarding the Veterans symptoms of sleep apnea in active service.   
The rationale for all opinions expressed must be provided.




(CONTINUED ON NEXT PAGE)
4. After completing the requested actions, and any additional actions deemed warranted, the originating agency should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel 

